Citation Nr: 0212964	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  93-03 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Propriety of a 10 percent evaluation assigned for 
degenerative joint disease of the right knee with pseudo-
gout.

2.  Propriety of a 10 percent evaluation assigned for 
degenerative joint disease of the right knee with pseudo-
gout.

3.  Propriety of a 10 percent evaluation assigned for medial 
instability of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to December 
1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1989 rating decision by the 
Washington, D.C., Regional Office of the Department of 
Veterans Affairs (VA) which, inter alia, granted the veteran 
service connection for degenerative arthritis of the right 
and left knee and assigned a 10 percent evaluation for each 
knee, effective from December 10, 1988 (the date on which 
entitlement to VA compensation first arose).  In the course 
of the appeal, the veteran changed his residence to the state 
of Georgia and his claim was transferred to the custody of 
the Atlanta, Georgia, VA Regional Office (RO), which is now 
the agency of original jurisdiction.

The Board had remanded the case four times during this 
appeal, in August 1993, August 1995, October 1996 and May 
1998, for additional evidentiary and procedural development.  
In a May 2002 rating decision, the RO granted the veteran a 
service connection for medial instability of his right knee 
and assigned it a 10 percent evaluation separate from the 10 
percent rating already in effect for degenerative joint 
disease of the right knee.  The rating decision also 
confirmed and continued the 10 percent evaluations assigned 
to each knee for degenerative joint disease.  The effective 
date for the award of service connection for medial 
instability of the right knee and the 10 percent evaluation 
was October 7, 1998, based on the date of a VA-authorized 
medical examination in which medial instability was first 
shown.  The medial instability is a manifestation of the 
right knee disability that has been under consideration 
throughout this appeal.  As the medial instability is now 
rated separately, the current appeal includes the issue of 
the propriety of the 10 percent evaluation assigned by the RO 
in May 2002 for medial instability of the right knee.

In August 2002, the case was returned to the Board.  The 
veteran now continues his appeal.


FINDINGS OF FACT

1.  For the period from December 10, 1988, to April 19, 1992, 
the veteran's degenerative joint disease of the right knee 
was manifested by subjective complaints of right knee pain 
and swelling with objective evidence of crepitus on motion 
and radiographic evidence of degenerative changes in the 
right knee joint space.

2.  For the period commencing on April 20, 1992, onwards, the 
veteran's degenerative joint disease of the right knee is 
manifested by the aforementioned symptomatology including 
objective evidence of joint effusion.

3.  For the period from December 10, 1988, to April 19, 1992, 
the veteran's degenerative joint disease of the left knee was 
manifested by subjective complaints of right knee pain and 
swelling with objective evidence of crepitus on motion and 
radiographic evidence of degenerative changes in the right 
knee joint space.

4.  For the period commencing on April 20, 1992, onwards, the 
veteran's degenerative joint disease of the left knee is 
manifested by the aforementioned symptomatology including 
objective evidence of joint effusion.

5.  For the period from October 7, 1998, to the present, the 
veteran's right knee currently demonstrates only slight, mild 
instability with valgus strain and no recurrent subluxation 
or lateral instability. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease of the right knee for the 
period from December 10, 1988, to April 19, 1992, have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5258, 5260, 5261 (2001).

2.  The criteria for 20 percent evaluation for degenerative 
joint disease of the right knee for the period commencing on 
April 20, 1992, onward, have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic 
Code 5258 (2001).

3.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease of the left knee for the 
period from December 10, 1988, to April 19, 1992, have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5258, 5260, 5261 (2001).

4.  The criteria for 20 percent evaluation for degenerative 
joint disease of the left knee for the period commencing on 
April 20, 1992, onward, have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic 
Code 5258 (2001).

5.  For the period from October 7, 1998, to the present, the 
criteria for an evaluation in excess of 10 percent for medial 
instability of the right knee have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), now requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

We note that the RO has provided the veteran with express 
notice of the provisions of the VCAA in correspondence dated 
in May 2002, in which it provided the veteran with an 
explanation of how VA would assist him in obtaining necessary 
information and evidence.  The veteran has been made aware of 
the information and evidence necessary to substantiate his 
claims and has been provided opportunities to submit such 
evidence.  A review of the claims file also shows that VA has 
conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claims during the 
course of the four remands which occurred during this appeal.  
He has also been provided with VA examinations which address 
the increased rating claims on appeal.  Finally, he has not 
identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  The veteran has been 
notified of the evidence and information necessary to 
substantiate his claims, and he has been notified of VA's 
efforts to assist him. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating the claims.  
For these reasons, further development is not necessary to 
meet the requirements of 38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  The standard of 
review for cases before the Board are as follows: when there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
(claimant) need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. At 54.


Factual Background

The veteran's service medical records indicate that the 
veteran underwent right knee surgery prior to entering 
service and developed degenerative joint disease in both 
knees during active duty.  He separated from military service 
on December 9, 1988.  

VA examination of the veteran's knees on July 10, 1990, shows 
that moderately severe osteoarthritis involving the articular 
surfaces of the femur, tibia and patella of both knees was 
revealed on radiographic evaluation.  Some loose bodies and 
loss of joint space were also observed.  The arthritis was 
more prominent on the right knee.  The veteran's subjective 
complaints were virtually constant bilateral knee pain with 
associated joint swelling and locking.  Physical examination 
revealed a well-healed surgical scar above the right knee 
from the pre-service knee operation.  There was bilateral 
crepitation and retropatellar tenderness.  He had full 
extension and approximately 120 degrees of flexion, 
bilaterally.  He was asymptomatic on range of motion testing.  
His gait was normal and he did not use any external support 
devices.  The examiner did not notice any swelling or joint 
instability in either knee.  The impression was traumatic 
arthritis of both knees.

VA outpatient treatment reports dated from 1991 to 1996 show 
that the veteran received occasional treatment for complaints 
of near constant bilateral knee pain even during rest.  There 
was little swelling and no instability.  Range of motion was 
zero to 100 degrees, bilaterally, with crepitus but no 
effusion or ligamentous laxity.  The impression was bilateral 
osteoarthritis of the knees.

In a statement dated in April 1991, private osteopathic 
physician Gary Kaplan, D.O., reported that he examined the 
veteran on February 19, 1991, for complaints of bilateral 
knee pain which was nearly constant and which underwent 
periodic flare-ups during which the veteran was unable to 
stand for greater than an hour-and-a-half to two hours.  The 
veteran reportedly had problems performing bending and 
squatting motions and climbing stairs.  He was unable to 
participate in any sports activities except for biking and 
swimming.  He took no regular medications for his knee 
symptoms.  Dr. Kaplan's examination of the veteran's knees 
revealed no evidence of swelling or erythema.  Range of 
motion testing showed full extension to 180 degrees (i.e., 
zero degrees), bilaterally.  Flexion was to 120 degrees on 
the left and 115 degrees on the right.  Compression test 
revealed positive grind but no evidence of instability of 
either knee.  The diagnosis was retropatellar pain and 
chondromalacia.  

VA examination on April 20, 1992, shows that the veteran 
complained of bilateral knee pain and swelling, right greater 
than left, with occasional sensations of knee joint weakness 
and giving way but he denied having any actual knee locking 
symptoms.  He reported that he was employed as a field 
engineer for the Xerox Corporation and that his knee was 
bothersome during his job but that he was able to complete 
his job, albeit with pain.  Objective examination shows equal 
range of motion of the knees, bilaterally, with full 
extension to zero degrees and full flexion to 140 degrees.  
There was no varus or valgus instability, bilaterally.  There 
was knee joint effusion in both knees, right greater than 
left, with crepitus on range of motion, bilaterally.  There 
was also tenderness over the medial and lateral jointlines, 
bilaterally.  X-rays revealed evidence of degenerative 
disease with chondrocalcinosis.  The diagnoses were bilateral 
degenerative joint disease of the knee, right greater than 
left, with pseudo-gout by history, with chondrocalcinosis.

The transcript of a May 1993 RO hearing before a traveling 
Board Member shows that the veteran testified, in pertinent 
part, that his bilateral knee disability was manifested by 
constant pain which was aggravated by prolonged sitting, 
standing, walking and driving.  He also reported having 
"constant" joint locking.  He reported that he walked with 
a shortened gait and a quickened pace because he could not 
bend his knee.  He did not like to use medication to treat 
his symptoms because he was allergic to it.  He reported that 
he sometimes had to take time off from work to give his knees 
a rest when their symptoms were particularly elevated.  He 
stated that he worked as a field engineer for Xerox and that 
his job entailed a lot of bending, lifting, stooping and 
twisting motions.  He reported that he received treatment for 
his knee problems several times per year from VA.  

The report of a December 17, 1993 VA examination shows that 
the veteran complained of frequent pain, swelling and locking 
of his knees.  Objective findings show he was 5 degrees short 
of full extension, bilaterally, and could flex both knees to 
120 degrees.  There was significant patellofemoral crepitus, 
bilaterally.  There was no evidence of knee joint instability 
or effusion.  X-rays of both knees from November 1993 show 
the presence of osteoarthritis, significant joint space 
narrowing in the medial and lateral compartments, and 
formation of osteophytes in the epicondylar region of the 
femur, bilaterally.  The diagnoses were osteoarthritis with 
pseudo-gout of the knees, bilaterally.

The report of a private medical examination conducted on May 
12, 1995, by Silvia Ross, M.D., shows that the veteran 
presented for treatment with complaints of bilateral knee 
pain.  Treatment option were limited because of his allergic 
reactions to most anti-inflammatory medications.  Examination 
revealed marked crepitus and limited range of motion in his 
right knee and crepitus with good range of motion in his left 
knee, with no effusion, bilaterally.  The pertinent diagnosis 
was osteoarthrosis of the knees.  Dr. Ross characterized the 
veteran's degenerative joint disease of the knees as being 
fairly severe.

The transcript of a June 1995 RO hearing before the 
undersigned traveling Board Member shows that the veteran 
testified, in pertinent part, that his knees were constantly 
painful and symptomatic and were aggravated by the kneeling 
motions and extended periods of driving which he needed to 
perform for his profession as an electronics service 
engineer.  He reported that his knee joints were tender and 
would swell, pop and lock up, with the right knee having more 
crepitus and the left knee having more episodes of joint 
locking.  He stated that he could not extend his right knee 
as far as his left, though both were limited in their range 
of motion due to pain.  He also stated that his range of 
motion for either knee at any given time varied throughout 
the day.  He testified that he felt his bilateral knee 
symptoms had become progressively worse over time ever since 
he was discharged from service and that he was unable to 
perform housekeeping or yard maintenance tasks because of his 
disability.  His exercises were limited to swimming and he 
could not use medication to relieve his symptoms because of 
allergic reactions to the drugs.

The report of a VA examination on September 21, 1995, shows 
that the veteran complained of recurrent pain and swelling in 
both knees which was aggravated by standing and driving a 
motor vehicle.  He did not use any medication to treat his 
symptoms.  Range of motion testing of his right knee shows 
extension to zero degrees and flexion to 115 degrees.  The 
cruciate and collateral ligaments of the right knee were 
intact.  There was tenderness to palpation over the medial 
and lateral joint lines of his right knee.  Examination of 
his left knee revealed range of motion of extension to zero 
degrees and flexion to 120 degrees with intact cruciate and 
collateral ligaments and tenderness on palpation over his 
left knee's medial and lateral joint lines.  X-rays revealed 
degenerative joint disease of both knees.  The diagnosis was 
osteoarthritis of both knees.

The report of a VA examination of the veteran's knees on June 
19, 1997 shows that he reported that he had lost about three 
weeks of work at the Xerox Company over the past six years 
due to his knee complaints.  He complained of right knee 
pain, locking and stiffness daily.  He did not use analgesics 
for pain.  He complained of left knee stiffness and swelling 
daily and locking of the left knee about once every two 
weeks.  Examination showed no swelling and no deformity.  
There was grinding on movement of the knee bilaterally, 
greater on the right.  Tests for instability of the medial 
and lateral collateral ligaments were negative, bilaterally.  
Range of motion testing shows flexion of the left knee was to 
90 degrees and extension was to zero degrees.  Flexion of the 
right knee was to 85 degrees and extension was to zero 
degrees.  X-rays revealed the presence of moderate 
generalized hypertrophic degenerative changes with preserved 
knee joints.  No joint effusion was identified in either 
knee.  The diagnosis was traumatic arthritis of the knees, 
bilaterally.  

On October 7, 1998, the veteran underwent an orthopedic 
evaluation of his knees which was conducted by a private 
medical examiner on behalf of VA.  The veteran presented 
subjective complaints of bilateral knee pain, joint locking, 
intermittent swelling and a feeling of giving way.  He was 
unable to walk over rough ground and had difficulty climbing 
stairs and performing squats and kneeling motions.  He 
described experiencing an intermittent sensation of his knee 
caps sliding to side and that he would have to push the 
kneecaps back into place in order to obtain temporary relief 
of discomfort.  He did not use a supportive brace over either 
knee.  He did not use medications to relieve his symptoms due 
to allergic reactions.  Objective examination shows that he 
could extend both knees to zero degrees and flex both to 105 
degrees.  No definite instability was noted in the left knee.  
However, the right knee exhibited instability and valgus 
strain.  Apprehension sign, patellar grinding, joint effusion 
and palpable crepitation of the patellofemoral area were 
present in both knees.  Gait was normal with no significant 
antalgic component observed.  X-rays revealed osteophytosis 
at the patellofemoral areas and all compartments of both 
knees, with narrowing of the left medial compartment with 
weightbearing and almost complete obliteration of the right 
medial compartment with weightbearing.  No definite loose 
bodies were found.  The impression was degenerative arthritis 
of both knees and pseudo-gout by history.  The examiner 
advised the veteran of the probability of total knee 
arthroplasties in the future if his knee symptoms continued 
to increase.

In a February 16, 1999 addendum to the October 1998 
examination report, the examining physician reiterated his 
findings that the veteran could extend both his knees to zero 
degrees and flex both knees to 105 degrees.  The physician 
reported that there was no recurrent subluxation or lateral 
instability of the veteran's right knee although there 
appeared to be mild medial instability with valgus strain 
referable to the right knee which was slight.  There was no 
recurrent subluxation or lateral instability of the left 
knee.  The examiner stated that the veteran's right and left 
knees did not exhibit weakened movement, excessive 
fatigability, incoordination or pain on use attributable to 
his service-connected knee disabilities.  

The examiner further stated that the veteran's history 
indicated that pain from his knees limited his functional 
ability during flare-ups when the right knee was used 
repeatedly over a period of time and that he described 
"locking" of his knees and being unable to walk over rough 
ground for any significant period of time.  The veteran 
reported that pain significantly limited his functional 
ability during flare-ups when the left or right knee was used 
repeatedly when climbing stairs and performing squatting or 
kneeling activities.  Pseudo-gout did not appear to be an 
active process at this time.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2001).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2001).

A thorough evaluation of a musculoskeletal or orthopedic 
disability for rating purposes requires consideration of any 
functional loss due to pain, incoordination, weakness, or 
fatigability.  38 C.F.R. §§ 4.40, 4.45 (2001); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  VA examination should address 
whether or not there is pain on use of the affected joint, 
weakened movement, excess fatigability, incoordination, or any 
other disabling symptom.  The question of whether pain could 
significantly limit functional ability during flare-ups or 
when the joint is used repeatedly over a period of time should 
also be addressed.  These determinations should, if feasible, 
be portrayed in terms of the degree of additional range-of-
motion loss due to pain on use or during flare-ups beyond that 
clinically demonstrated.

This case is based on appeals of RO decisions dated in April 
1989 and May 2002 which respectively awarded the initial 
grants of service connection for degenerative joint disease of 
the right and left knees, effective from December 10, 1988, 
and medial instability of the right knee, effective from 
October 7, 1998; as previously discussed, these effective 
dates are based on the dates on which the veteran first became 
entitled to receive VA disability compensation for these 
disabilities.  Consideration must therefore be given regarding 
whether the case warrants the assignment of separate ratings 
for his service-connected degenerative joint disease of the 
right and left knee for separate periods of time, from 
December 10, 1988, to the present; and medial instability of 
the right knee from October 7, 1998 to the present, based on 
the facts found, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

We note that the veteran's right knee disability is rated 
under both the Diagnostic Code for arthritis and the 
Diagnostic Code for instability.  In precedent opinion 
VAOPGCPREC 23-97 (July 1, 1997), the VA Office of the General 
Counsel held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257 of 38 C.F.R. § 4.71a.  The 
Office of the General Counsel noted that Diagnostic Code 5257 
specifically addressed only instability of the knee and 
Diagnostic Code 5003 specifically addressed only arthritis 
and disability from arthritis due to limitation of range of 
motion.  The Office of the General Counsel determined that 
because these Diagnostic Codes applied either to different 
disabilities or to different manifestations of the same 
disability, the evaluation of knee dysfunction under both 
Codes would not amount to pyramiding (i.e., evaluating the 
same disability under various diagnoses) which was to be 
avoided under 38 C.F.R. § 4.14 (2001).  

(a.)  Propriety of a 10 percent evaluation assigned for 
degenerative joint disease of the right and left knee with 
pseudo-gout.

The applicable rating schedule provides that degenerative 
arthritis of the knee joints are to be evaluated on the 
basis of limitation of motion.  To obtain a rating higher 
than 10 percent, the veteran must be unable to flex his knee 
beyond 30 degrees or extend it beyond 15 degrees.  (See 38 
C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2001).)  Even 
considering the provisions of the DeLuca decision, we note 
that the veteran currently has, at worst, 85 degrees of 
right knee flexion and 90 degrees of left knee flexion 
before it becomes symptomatic (see VA examination of June 
19, 1997) and, at worst, extension to 5 degrees, bilaterally 
(see VA examination of December 17, 1993).  Therefore, 
Diagnostic Codes 5260 and 5261 do not provide a basis for a 
rating higher than the 10 percent evaluation currently 
assigned.  Similarly, rating both the right and left knee on 
the basis of 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2001), 
for arthritis shown on radiographic examination also does 
not provide a basis for a rating higher than 10 percent.  
Diagnostic Code 5003 rates on the basis of limitation of 
motion, with assignment of a 10 percent rating for a major 
joint affected by arthritis whose limitation of motion is 
otherwise noncompensable.  As a minimum compensable rating 
of 10 percent requires limitation of knee flexion to at 
least 45 degrees, or limitation of extension to at least 10 
degrees, the veteran could not be awarded any higher than a 
10 percent rating under Diagnostic Code 5003 for either knee 
at the present time.  

38 C.F.R. § 4.71a, Diagnostic Code 5258 (2001), provides for 
a 20 percent rating, and no higher, for dislocated semilunar 
cartilage with frequent episodes of "locking," pain and 
joint effusion.  In the present case, we note that the first 
objective medical evidence of joint effusion affecting both 
knees was the VA examination report of April 20, 1992, with 
bilateral knee crepitation observed on motion and subjective 
complaints of right knee pain, locking and swelling on use.  
Though the veteran's bilateral knee disability due to 
degenerative  joint disease does not exactly match the 
criteria of Diagnostic Code 5258, we find that the 
constellation of their symptomatology more closely 
approximates the criteria for this Diagnostic Code.  (See 38 
C.F.R. § 4.7)  Therefore, resolving all doubt in the 
veteran's favor, we find that assignment of an increased 
rating to 20 percent, and no higher, is warranted for each 
knee for degenerative joint disease, effective on April 20, 
1992, when the symptoms of bilateral joint effusion were 
first observed on objective medical examination.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.3 (2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Fenderson v. 
West, 12 Vet. App. 119 (1999).

Other Diagnostic Codes in 38 C.F.R. § 4.71a which are used for 
rating knee disabilities which may provide a basis for a 
rating higher than 20 percent address ankylosis (Diagnostic 
Code 5256) or tibia and fibula impairment (Diagnostic Code 
5262).  As none of these symptoms are demonstrated in the 
medical evidence, the Diagnostic Codes used to rate them may 
not be applied to the facts of this case.

As there is no evidence of an exceptional or unusual 
disability picture that is attributable to the veteran's 
service-connected degenerative joint disease of either knee, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards, the Board is not required to discuss the possible 
application of an extraschedular rating under the provisions 
of 38 C.F.R. § 3.321(b)(1) (2001).  See Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995); Fisher v. Principi, 4 Vet. App. 53 
(1993).

(b.)  Propriety of a 10 percent evaluation assigned for 
medial instability of the right knee.

The veteran's medial instability of his right knee is 
currently rated under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, for impairment of the knee.  The 
schedule provides for a 10 percent rating for slight 
impairment of the knee; a 20 percent rating for moderate 
impairment of the knee; and a 30 percent rating for severe 
impairment.  Applying the facts to the rating schedule, we 
conclude that the present state of the veteran's right knee 
instability does not approach the level of disability 
contemplated by the schedule for a 20 percent rating for 
moderate impairment.  Notwithstanding his prior reported 
history that his right knee feels as it is always about to 
give way, the objective medical examinations of record do not 
demonstrate that he has recurrent subluxation or lateral 
instability.  According to the examiner who evaluated the 
veteran in October 1998, the medial instability with valgus 
strain of the right knee was characterized as being only mild 
and slight. Therefore, as only slight right knee impairment 
due to medial instability is shown by the evidence, 
assignment of a rating higher than 10 percent for medial 
instability of the right knee is not warranted at the present 
time.

The Board finds that a "staged" rating is not warranted for 
medial instability of the right knee under Fenderson v. West, 
12 Vet. App. 119 (1999), because the 10 percent evaluation 
currently assigned is based on the most severe disability 
picture presented by the medical evidence associated with the 
record since October 7, 1998 (the effective date of the award 
for service connection for medial instability of the right 
knee) to the present time.  

Lastly, as there is no evidence of an exceptional or unusual 
disability picture that is attributable to the veteran's 
service-connected medial instability of the right knee, with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards, the Board is not required to discuss the possible 
application of an extraschedular rating under the provisions 
of 38 C.F.R. § 3.321(b)(1) (2001).  See Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995); Fisher v. Principi, 4 Vet. App. 53 
(1993).


ORDER

An increased evaluation in excess of 10 percent for 
degenerative joint disease of the right knee for the period 
from December 10, 1988, to April 19, 1992, is denied.

An increased evaluation to 20 percent and no higher for 
degenerative joint disease of the right knee for the period 
commencing on April 20, 1992, is granted.

An increased evaluation in excess of 10 percent for 
degenerative joint disease of the left knee for the period 
from December 10, 1988, to April 19, 1992, is denied.

An increased evaluation to 20 percent and no higher for 
degenerative joint disease of the left knee for the period 
commencing on April 20, 1992, is granted.

For the period from October 7, 1998, to the present, an 
increased evaluation in excess of 10 percent for medial 
instability of the right knee is denied.






		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

